328 F.2d 620
Application of Frederick W. BOYER for a writ of habeas corpus.Frederick W. Boyer, Appellant.
No. 14653.
United States Court of Appeals Third Circuit.
Submitted January 6, 1964.
Decided January 31, 1964.
Certiorari Denied May 18, 1964.

See 84 S. Ct. 1342.
Appeal from the United States District Court for the District of New Jersey; Thomas M. Madden, Chief Judge.
Before STALEY, HASTIE and SMITH, Circuit Judges.
Frederick W. Boyer, pro se.
Norman Heine, Camden County Prosecutor, James G. Aiken, Asst. Prosecutor, Camden, N. J., for appellee.
PER CURIAM.


1
This appeal is from the denial of the appellant's petition for a writ of habeas corpus. We have considered the record and the briefs in this case and find no error.


2
The judgment of the court below will be affirmed on the opinion of Chief Judge Madden, 226 F. Supp. 888.